Case 15-14956-abl   Doc 313   Entered 11/16/18 08:26:59   Page 1 of 14
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                     Case 15-14956-abl                            Doc 313               Entered 11/16/18 08:26:59                                  Page 2 of 14
                                                                                       BALANCE SHEET
                                                                                (Small Real Estate/Individual Case)
                                                                               For the Month Ended              Oct 2018


                                                                                                                                     Check if
                                                                                                                                    Exemption
                     Assets                                                                                                         Claimed on
                                                                                                                                    Schedule C                    Market Value
                        Current Assets
                 1        Cash and cash equivalents (including bank accts., CDs, ets.)                                                     x                  $            15,652
                 2        Accounts receivable (net) (Brochey Note)                                                                                            $           282,126
                 3        Retainer(s) paid to professionals                                                                                                   $            94,000
                 4        Other: Personal Belongings (clothing, glock)                                                                     x                  $             1,000
                 5                Wedding Rings (unknown value)                                                                                               $               -
                 6                Copyright/Trademark                                                                                      x                  $             1,000

                 7                  Total Current Assets                                                                                                      $           393,778

                        Long Term Assets (Market Value)
                 8         Real Property (residential)                                                                                     x                  $           875,000
                 9         Real property (rental or commercial)
                10         Furniture, Fixtures, and Equipment                                                                              x                  $              7,595
                11         Vehicles                                                                                                        x                  $             67,000
                12         Partnership interests - Magnolia Holding 19, LLC (unknown value)                                                                   $                -
                13         Interest in corportations
                14         Stocks and bonds
                15         Interests in IRA, Keogh, other retirement plans                                                                 x                  $           526,495
                16         Other: Prepaid Tuition Programs                                                                                 x                  $            46,429
                17                  Randazza Legal Group, PLLC (unknown value)                                                                                $               -
                18                  Marc J. Randazza P.A. (unknown value)                                                                                     $               -
                19                  Pending Lawsuits Mayers, Cox, Excelsior (unkown value)                                                                    $               -
                20                  Possible Malpractice Claim (unknown value)                                                                                $               -
                21                  Misuraca Family Trust Revocable (unknown value)                                                                           $               -
                22                  Misuraca Family Trust Irrevocable (unknown value)                                                                         $               -
                23                                                                                                                                            $               -
                24                  Total Long Term Assets                                                                                                    $         1,522,519
                25                  Total Assets                                                                                                              $         1,916,297
                     Liabilities
                        Post-Petition Liabilities
                              Current Liabilities
                26                Post-petition not delinquent (under 30 days)
                27                Post-petition delinquent other than taxes (over 30 days)
                28                Post-petition delinquent taxes
                29                Accrued professional fees                                                                                                   $           311,950
                30                Other:
                31
                32                  Total Current Liabilities                                                                                                 $           311,950
                33            Long-Term Post Petition Debt
                34                  Total Post-Petition Liabilities                                                                                           $           311,950
                        Pre-Petition Liabilities (allowed amount)
                35              Secured claims (residence)                                                                                                    $           372,869
                36              Secured claims (other)                                                                                                        $           726,179
                37              Priority unsecured claims                                                                                                     $            14,322
                38              General unsecured claims                                                                                                      $        11,240,465

                39                  Total Pre-Petition Liabilities                                                                                            $        12,353,835

                40                  Total Liabilities                                                                                                         $        12,665,785

                     Equity (Deficit)

                41                  Total Equity (Deficit)                                                                                                    $       (10,749,488)

                42                  Total Liabilities and Equity (Deficit)                                                                                    $         1,916,297
                     NOTE:
                              Indicate the method used to estimate the market value of assets (e g , appraisals; familiarity with comparable market prices, etc ) and the date the
                              value was determined



                                                                                                                                                                                     Revised 1/1/98
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                     Case 15-14956-abl            Doc 313        Entered 11/16/18 08:26:59              Page 3 of 14



                                          SCHEDULES TO THE BALANCE SHEET


                                                               Schedule A
                                                       Rental Income Information

          List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                       Property 1               Property 2                Property 3
     1     Description of Property

     2     Scheduled Gross Rents
           Less:
     3      Vacancy Factor
     4      Free Rent Incentives
     5      Other Adjustments


     6     Total Deductions                                                         $0                        $0                           $0

     7     Scheduled Net Rents                                                      $0                        $0                           $0

     8     Less: Rents Receivable (2)

     9     Scheduled Net Rents Collected (2)                                        $0                        $0                           $0


             (2) To be completed by cash basis reporters only.




                                                                Schedule B
                                              Recapitulation of Funds Held at End of Month

                                                                       Account 1                 Account 2                Account 3
    10    Bank                                                     City National Bank            TD Bank

    11    Account No.                                                   x8119                     x4809
    12    Account Purpose                                             General Use               General Use

    13    Balance, End of Month                                               $11,791                    $3,861

    14    Total Funds on Hand for all Accounts                                $15,652




          Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




                                                                                                                          Revised 1/1/98
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                         Case 15-14956-abl                Doc 313      Entered 11/16/18 08:26:59        Page 4 of 14
                            STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                For the Month Ended October 31, 2018
                                                                                          Actual         Cumulative
                                                                                       Current Month    (Case to Date)
     Cash Receipts
1           Rent/Leases Collected
2           Cash Received from Sales
3           Interest Received
4           Borrowings
5           Funds from Shareholders, Partners, or Other Insiders
6           Capital Contributions
7           Payroll                                                                    $      10,842    $     589,296
8           Accounts Receivable                                                                         $      17,874
9           Other                                                                                       $       5,894
10          Transfers between accounts                                                                  $      49,883
11          Insurance Claim                                                                             $       4,285
12                Total Cash Receipts                                                  $      10,842    $     667,232
     Cash Disbursements
13          Selling
14          Administrative
15          Capital Expenditures                                                                        $       2,114
16          Principal Payments on Debt                                                 $       3,861    $     149,814
17          Interest Paid
            Rent/Lease:
18                Personal Property
19                Real Property
            Amount Paid to Owner(s)/Officer(s)
20                Salaries
21                Draws
22                Commissions/Royalties
23                Expense Reimbursements
24                Other
25          Salaries/Commissions (less employee withholding)
26          Management Fees
            Taxes:
27                Employee Withholding
28                Employer Payroll Taxes
29                Real Property Taxes                                                                   $        9,159
30                Other Taxes                                                                           $       17,489
31          Other Cash Outflows:
32                Auto Expenses                                                        $         151    $      36,750
33                Bank Fees                                                            $         516    $       2,963
34                Cable/Internet                                                                        $         112
35                Child Support & Alimony                                              $       7,520    $      50,683
36                Clothing                                                             $         303    $      20,201
37                Dining & Entertainment                                               $       1,311    $      45,318
38                Fitness                                                              $         928    $      18,951
39                Gifts                                                                                 $       1,665
40                Groceries                                                            $         561    $      31,002
41                Household Supplies & Furnishings                                     $         344    $      23,498
42                Insurance                                                            $       2,589    $       8,119
43                Interest Expense                                                                      $         556
44                Legal Fees & Bankruptcy Fees                                         $       1,400    $      13,022
45                Medical                                                                               $      31,894
46                Office Expenses                                                                       $       5,886
47                Personal                                                             $          25    $       8,771
48                Repairs & Maintenance                                                $         220    $      66,363
49                School & Activities                                                  $         266    $      37,110
50                Travel                                                               $           9    $       9,863
51                Utilities                                                            $         705    $      28,804
52                Transfers between accounts                                                            $      49,883
53                Miscellaneous                                                        $        (667)   $      10,185
54                Total Cash Disbursements:                                            $      20,042    $     680,175
55   Net Increase (Decrease) in Cash                                                   $      (9,200)   $     (12,943)
56   Cash Balance, Beginning of Period                                                 $      24,852    $      28,595
57   Cash Balance, End of Period                                                       $      15,652    $      15,652

                                                                                                                         Revised 1/1/98
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                     Case 15-14956-abl              Doc 313           Entered 11/16/18 08:26:59                 Page 5 of 14


                 Check Register
                 Marc Randazza

                                                                                                                          Checks/      Ending
                   Date   Month     Account      Check #                   Payee             Category       Deposits     Purchases    Balance
          4258                    CNB 8119                   Balance 09/30/18                                                         20,925.29
          4259            10-18   CNB 8119                   Specialized Loan               Mortgage                       3,860.63   17,064.66
          4260            10-18   CNB 8119                   NV Energy South                Utilities                        465.67   16,598.99
          4261            10-18   CNB 8119                   Security Systems               Repairs & Maintenance             59.99   16,539.00
          4262            10-18   CNB 8119                   Jennifer Randazza/ Citi Card   Child Support                    568.30   15,970.70
          4263            10-18   CNB 8119                   AMEX                           See Below                      1,000.00   14,970.70
          4264            10-18   CNB 8119                   Barclay Card                   See Below                     11,815.54     3,155.16
          4265            10-18   CNB 8119                   Summerlin South                Utilities                        192.00     2,963.16
          4266            10-18   CNB 8119                   Deposit Randazza Legal Group   Payroll           5,421.03                  8,384.19
          4267            10-18   CNB 8119            1115   Lawn Care                      Repairs & Maintenance            160.00     8,224.19
          4268            10-18   CNB 8119                   Southwest Gas                  Utilities                         47.07     8,177.12
          4269            10-18   CNB 8119            9025   US Trustee                     Bankruptcy Fees                1,200.00     6,977.12
          4270            10-18   CNB 8119                   Barclay Card                   See Below                         48.92     6,928.20
          4271            10-18   CNB 8119                   Jennifer Randazza/ Citi Card   Child Support                    492.07     6,436.13
          4272            10-18   CNB 8119            1052   Skating Lessons                Activities                        60.00     6,376.13
          4273            10-18   CNB 8119            1114   Court                          Miscellaneous                      6.50     6,369.63
          4274            10-18   CNB 8119                   Deposit Randazza Legal Group   Payroll           5,421.02                11,790.65
          4275
          4276                    TD 4809                    Balance 09/30/18                                                          3,926.78
          4277            10-18   TD 4809                    Currency Rate Adjustment       Bank Fees                        65.87     3,860.91
          4278
          4279            10-18   JOHN AMEX                  Sequence Inc.                  Legal Fees                      200.00
          4280            10-18   JOHN AMEX                  Itunes                         Entertainment                    34.99
          4281            10-18   JOHN AMEX                  Itunes                         Entertainment                    74.99
          4282            10-18   JOHN AMEX                  Crosbys Marketplace            Groceries                       144.59
          4283            10-18   JOHN AMEX                  Itunes                         Entertainment                     2.99
          4284            10-18   JOHN AMEX                  Itunes                         Entertainment                    49.98
          4285            10-18   JOHN AMEX                  Prime Video                    Entertainment                     9.99
          4286            10-18   JOHN AMEX                  Renewal Membership Fee         Bank Fees                       450.00
          4287            10-18   JOHN AMEX                  Itunes                         Entertainment                    14.99
          4288            10-18   JOHN AMEX                  Reconcile                      Miscellaneous                    17.48
          4289
          4318
          4319            10-18   JOHN Barclay               Target                         Household                       189.05
          4320            10-18   JOHN Barclay               Target                         Household                        69.01
          4321            10-18   JOHN Barclay               R.W. SHATTUCK & CO INC         Miscellaneous                   286.85
          4322            10-18   JOHN Barclay               HALE STREET TAVERN 140         Dining                           70.62
          4323            10-18   JOHN Barclay               ALLIE'S BEACH STR              Dining                           38.64
          4324            10-18   JOHN Barclay               CROSBY'S MARKETPLACE           Groceries                        87.50
          4325            10-18   JOHN Barclay               MARSHALLS #0001                Household                        86.35
          4326            10-18   JOHN Barclay               DICK'S CLOTHING&SPORTI         Clothing                         31.86
          4327            10-18   JOHN Barclay               GNC #01599                     Groceries                        25.15
          4328            10-18   JOHN Barclay               LASER QUEST                    Entertainment                    60.00
          4329            10-18   JOHN Barclay               HONEYCOMB                      Dining                            5.88
          4330            10-18   JOHN Barclay               HONEYCOMB                      Dining                           28.94
          4331            10-18   JOHN Barclay               Dunkin                         Dining                            6.49
          4332            10-18   JOHN Barclay               MANCHESTER ESSEX REGIO         School                          205.50
          4333            10-18   JOHN Barclay               RISTORANTE FIORE               Dining                           18.00
          4334            10-18   JOHN Barclay               PHILLIPS 66 - MANCHEST         Auto: Fuel                       47.54
          4335            10-18   JOHN Barclay               PHILLIPS 66 - MANCHEST         Auto: Fuel                       19.41
          4336            10-18   JOHN Barclay               MA MAISON                      Dining                          188.73
          4337            10-18   JOHN Barclay               Starbucks                      Dining                            6.64
          4338            10-18   JOHN Barclay               MGH PARKING CRP                Auto: Parking                    24.00
          4339            10-18   JOHN Barclay               NORTH SQUARE OYSTER            Dining                           76.18
          4341            10-18   JOHN Barclay               Dunkin                         Dining                            6.62
          4342            10-18   JOHN Barclay               SEA LEVEL OYSTER BAR           Dining                           29.75
          4343            10-18   JOHN Barclay               CAFFE SICILIA                  Dining                            8.00
          4344            10-18   JOHN Barclay               CAFFE SICILIA                  Dining                            7.00
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                     Case 15-14956-abl              Doc 313          Entered 11/16/18 08:26:59                   Page 6 of 14


                 Check Register
                 Marc Randazza

                                                                                                                         Checks/       Ending
                   Date   Month     Account      Check #                  Payee                 Category     Deposits   Purchases     Balance
          4345            10-18   JOHN Barclay             R.W. SHATTUCK & CO INC            Miscellaneous                 (286.85)
          4346            10-18   JOHN Barclay             SALEM FLATBREAD LLC               Dining                          66.83
          4347            10-18   JOHN Barclay             LEDGER                            Dining                          50.70
          4348            10-18   JOHN Barclay             MANCHESTER FITNESS MAC            Fitness                         50.43
          4349            10-18   JOHN Barclay             Short & Main                      Dining                          39.10
          4350            10-18   JOHN Barclay             Solo Italiano                     Dining                         164.60
          4351            10-18   JOHN Barclay             BURGER KING #1997 Q07             Dining                          11.32
          4352            10-18   JOHN Barclay             BAYSIDE AMERICAN CAFE             Dining                          79.80
          4353            10-18   JOHN Barclay             LUCKY BRAND #43335                Clothing                       105.77
          4354            10-18   JOHN Barclay             LULULEMON KITTERY OUTL            Clothing                        20.05
          4355            10-18   JOHN Barclay             7-Eleven                          Auto: Fuel                      60.30
          4356            10-18   JOHN Barclay             ESSEN                             Dining                           4.98
          4357            10-18   JOHN Barclay             Dunkin                            Dining                          15.60
          4358            10-18   JOHN Barclay             AC HOTEL PORTLAND DOWN            Miscellaneous                   26.00
          4359            10-18   JOHN Barclay             BRAVO BY THE SEA                  Dining                          15.00
          4360            10-18   JOHN Barclay             SHAWS #3591                       Clothing                        71.06
          4361            10-18   JOHN Barclay             CKE*BLACK ARROW 2                 Dining                          33.83
          4362            10-18   JOHN Barclay             JENNIFERS HAIR STUDIO             Personal                        25.00
          4363            10-18   JOHN Barclay             CAFFE SICILIA                     Dining                           5.00
          4364            10-18   JOHN Barclay             Dunkin                            Dining                          10.04
          4365            10-18   JOHN Barclay             MANCHESTER FITNESS MAC            Fitness                        788.40
          4366            10-18   JOHN Barclay             AMI*AMICA INSURANCE               Insurance                    2,589.00
          4367            10-18   JOHN Barclay             CAFFE SICILIA                     Dining                           6.00
          4368            10-18   JOHN Barclay             Mom's Kitchen                     Dining                          19.19
          4369            10-18   JOHN Barclay             Whole Foods                       Groceries                      303.69
          4370            10-18   JOHN Barclay             BOBBLES AND LACE NEWBU            Clothing                        74.00
          4371            10-18   JOHN Barclay             DOLCE FEDDO GELATO                Dining                           7.37
          4372            10-18   JOHN Barclay             JOAN C. ATKINS                    Miscellaneous                  170.00
          4373            10-18   JOHN Barclay             Dunkin                            Dining                           1.95
          4374            10-18   JOHN Barclay             Dunkin                            Dining                          11.67
          4375            10-18   JOHN Barclay             SPRINGDALE                        Travel                           9.49
          4376            10-18   JOHN Barclay             BUFFALO WILD WINGS                Dining                          28.04
          4377            10-18   JOHN Barclay             Floridaarte (Jennifer Randazza)   Child Support                2,230.00
          4378            10-18   JOHN Barclay             Floridaarte (Jennifer Randazza)   Child Support                2,000.00
          4379            10-18   JOHN Barclay             MANCHESTER FITNESS MAC            Fitness                         89.00
          4380            10-18   JOHN Barclay             Floridaarte (Jennifer Randazza)   Child Support                2,230.00
          4381            10-18   JOHN Barclay             Reconcile                         Miscellaneous                 (885.61)
DocuSign  Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
  11/5/2018                                                                Online Banking : Account Activity
                        Case 15-14956-abl Doc 313                          Entered      11/16/18      08:26:59   Page 7 of 14

   CHECKING ACCOUNT, *8119
   All completed transactions from 10/01/2018 to 10/31/2018


   Date             Number      Description                                                                      Withdrawals   Deposits    Balance

   10/26/2018                   PREAUTHORIZED CREDIT RANDAZZA LEGAL G DIRECT DEP PPD                                           5,421.02   11,790.65
                                RANDAZZA,MARC 6967XZ

   10/25/2018       1114        CHECK                                                                            6.50                      6,369.63

   10/24/2018       1052        CHECK                                                                            60.00                     6,376.13

   10/24/2018                   PREAUTHORIZED DEBIT CITI CARD ONLINE PAYMENT WEB                                 492.07                    6,436.13
                                JENNIFER L RAN 440417

   10/24/2018                   PREAUTHORIZED DEBIT BARCLAYCARD US CREDITCARD WEB                                48.92                     6,928.20
                                JOHN RANDAZZA

   10/17/2018       9025        CHECK                                                                            1,200.00                  6,977.12

   10/16/2018                   PREAUTHORIZED DEBIT SOUTHWEST GAS APP PPD RANDAZZA                               47.07                     8,177.12
                                1006

   10/15/2018       1115        CHECK                                                                            160.00                    8,224.19

   10/12/2018                   PREAUTHORIZED CREDIT RANDAZZA LEGAL G DIRECT DEP PPD                                           5,421.03    8,384.19
                                RANDAZZA,MARC 9137XZ

   10/10/2018                   PREAUTHORIZED DEBIT SUMMERLIN SOUTH DIR DEBIT PPD                                192.00                    2,963.16
                                RANDAZZA, MARC @@ 212136 2053 12

   10/09/2018                   PREAUTHORIZED DEBIT BARCLAYCARD US CREDITCARD WEB                                11,815.54                 3,155.16
                                JOHN RANDAZZA

   10/09/2018                   PREAUTHORIZED DEBIT AMEX EPAYMENT ACH PMT WEB                                    1,000.00                 14,970.70
                                JENNIFER RANDA W6194

   10/09/2018                   PREAUTHORIZED DEBIT CITI CARD ONLINE PAYMENT WEB                                 568.30                   15,970.70
                                JENNIFER L RAN 775111

   10/05/2018                   PREAUTHORIZED DEBIT SECURITY SYSTEMS MEMBER PAY PPD                              59.99                    16,539.00
                                JENNIFER RANDA N

   10/04/2018                   PREAUTHORIZED DEBIT NV ENERGY SOUTH NPC PYMT WEB                                 465.67                   16,598.99
                                MARC RANDAZZA 805433

   10/03/2018                   PREAUTHORIZED DEBIT SPECIALIZED LOAN BILL PAYMT PPD                              3,860.63                 17,064.66
                                RANDAZZA MARC 0




  https://cno.cnb.com/ceb/cib/CEBMainServlet/AccountActivityPrintFriendlyProgressPage                                                             1/1
Case 15-14956-abl   Doc 313   Entered 11/16/18 08:26:59   Page 8 of 14
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                     Case 15-14956-abl         Doc 313        Entered 11/16/18 08:26:59   Page 9 of 14


        TD Bank x4809
                                                     CAD         USD         Rate
         09/30/18 Balance per schedule             5,066.81

         10/31/18 Balance                          5,066.81 $ 3,860.91        0.762
DocuSign Envelope ID: CB4521B3-5BFD-4E31-AF17-C4155E97C3A7
                     Case 15-14956-abl             Doc 313    Entered 11/16/18 08:26:59            Page 10 of 14   Page 2 of 2

                   Transaction Details                  Delta Reserve / July 1, 2018 to September 30, 2018
                   Prepared for
                   John C Randazza
                   Account Number
                   XXXX-XXXXXX-41003




 Sep 13 2018   PAYPAL *SEQUENCE INC. - 4029357733, WI                                                                     $200.00

 Sep 13 2018   WWW.ITUNES.COM/BILL - CUPERTINO, CA                                                                         $34.99

 Sep 14 2018   WWW.ITUNES.COM/BILL - CUPERTINO, CA                                                                         $74.99

 Sep 17 2018   CROSBY'S MARKETPLACE-MAN 0000000002738 - MANCHESTER, MA                                                    $144.59

 Sep 17 2018   WWW.ITUNES.COM/BILL - CUPERTINO, CA                                                                          $2.99

 Sep 17 2018   WWW.ITUNES.COM/BILL - CUPERTINO, CA                                                                         $49.98

 Sep 18 2018   PRIME VIDEO - 888-802-3080, WA                                                                               $9.99

 Sep 23 2018   RENEWAL MEMBERSHIP FEE                                                                                     $450.00

 Sep 24 2018   WWW.ITUNES.COM/BILL - CUPERTINO, CA                                                                         $14.99
Case 15-14956-abl   Doc 313   Entered 11/16/18 08:26:59   Page 11 of 14
Case 15-14956-abl   Doc 313   Entered 11/16/18 08:26:59   Page 12 of 14
Case 15-14956-abl   Doc 313   Entered 11/16/18 08:26:59   Page 13 of 14
Case 15-14956-abl   Doc 313   Entered 11/16/18 08:26:59   Page 14 of 14
